Citation Nr: 9935368	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  97-14 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for a chronic bilateral 
knee disorder.  

2.  Entitlement to service connection for a bilateral hearing 
loss disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel
INTRODUCTION

The veteran had certified active service from April 1981 to 
April 1985 and from April 1989 to August 1994.  This matter 
came before the Board of Veterans' Appeals (Board) on appeal 
from a May 1995 rating decision of the Washington, District 
of Columbia, Regional Office (RO) which, in pertinent part, 
denied service connection for a chronic bilateral knee 
disorder and bilateral hearing loss disability.  In August 
1996, the veteran was afforded a hearing before a Department 
of Veterans Affairs (VA) hearing officer.  In September 1999, 
the veteran was afforded a hearing before the undersigned 
Member of the Board.  The veteran has been represented 
throughout this appeal by the Disabled American Veterans.  

The veteran may have submitted informal claims of entitlement 
to service connection for tinnitus, headaches, and a skin 
disorder to include pseudofolliculitis barbae; an increased 
disability evaluation for his service-connected right third 
finger wound scar residuals; and an effective date prior to 
August 4, 1994 for the award of service connection for right 
third finger wound scar residuals.  It appears that the RO 
has not had an opportunity to act upon the informal claims.  
Absent an adjudication, a notice of disagreement, a statement 
of the case, and a substantive appeal, the Board does not 
have jurisdiction over the issues.  Rowell v. Principi, 4 
Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993); 
Black v. Brown, 10 Vet. App. 279, 284 (1997); Shockley v. 
West, 11 Vet. App. 208 (1998).  Jurisdiction does matter and 
it is not "harmless" when the VA fails to consider 
threshold jurisdictional issues during the claim adjudication 
process.  Furthermore, this Board Member cannot have 
jurisdiction of the issues.  38 C.F.R. § 19.13 (1999).  The 
United States Court of Appeals for Veterans Claims (Court) 
has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511(1997).  Therefore, the issues are referred to the RO 
for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(1999).  


FINDINGS OF FACT

1.  The report of the veteran's November 1993 physical 
examination for service separation notes that the veteran 
complained of bilateral knee pain and swelling.  

2.  The report of an August 1998 VA examination for 
compensation purposes states that the veteran was diagnosed 
with bilateral retropatellar pain syndrome with radiological 
evidence of old Osgood-Schlatter disease.  Private clinical 
documentation dated in November 1999 reflects that the 
veteran was diagnosed with a chronic knee injury secondary to 
active service.  

3.  Bilateral hearing loss disability for VA purposes was not 
manifested during active service or at any time thereafter.  


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a chronic bilateral knee disability is well-grounded.  
38 U.S.C.A. § 5107 (West 1991).  

2.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for bilateral hearing loss 
disability.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, it is necessary to determine if the veteran has 
submitted well-grounded claims within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether the VA has 
properly assisted him in the development of his claims.  In 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), the United 
States Court of Appeals for the Federal Circuit held that the 
VA has a duty to assist only those claimants who have 
established well-grounded claims.  The Court has clarified 
that the VA cannot assist a veteran in developing a claim 
which is not well-grounded.  Morton v. West, 12 Vet. App. 477 
(1999).  

Generally, a "well-grounded" claim is one which is plausible.  
The Court has directed that, in order for a claim for service 
connection to be well-grounded, there must be (1) competent 
evidence of a current disability; (2) proof as to incurrence 
or aggravation of a disease or injury in service; and (3) 
competent evidence as to a nexus between the inservice injury 
or disease and the current disability.  Caluza v. Brown, 7 
Vet. App. 498 (1995).  

Once a veteran has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the veteran's initial burden has been met and 
the VA is obligated under 38 U.S.C. § 5107(a) to assist him 
in developing the facts pertinent to his claim.  When a claim 
is determined to be not well-grounded, the VA does not have a 
statutory duty to assist him in developing the facts 
pertinent to his claim.  However, the VA may be obligated 
under the provisions of 38 U.S.C.A. § 5103(a) (West 1991) to 
advise him of the evidence needed to complete his 
application.  This obligation is dependent upon the 
particular facts of the claim and the extent to which the 
Secretary of the VA has advised the veteran of the evidence 
necessary to support a claim for VA benefits.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  The veteran is seeking service 
connection for a chronic bilateral knee disability and 
bilateral hearing loss disability.  Accordingly, the 
threshold question that must be resolved in this appeal is 
whether the veteran has presented well-grounded claims.  

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1999).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  


I.  Bilateral Knee Disability

At his November 1993 physical examination for service 
separation, the veteran complained of painful and swollen 
knee joints associated with athletic activities.  The naval 
examiner reported no lower extremity abnormalities.  At his 
June 1994 physical examination for service separation, the 
veteran complained of left leg pain in the morning.  The 
naval examiner identified no lower extremity abnormalities.  

At an August 1998 VA examination for compensation purposes, 
the veteran complained of chronic bilateral knee pain of 
several years' duration.  The veteran was diagnosed with 
bilateral retropatellar knee pain with radiological evidence 
of old Osgood-Schlatter disease.  A November 1999 written 
statement from Samir N. Azer, M.D., conveys that the veteran 
sustained a left knee injury related to his inservice 
activities.  The Board finds that the evidence establishes a 
well-grounded claim of entitlement to service connection for 
a chronic bilateral knee disability.  


II.  Bilateral Hearing Loss Disability

Where a veteran served ninety days or more during a period of 
war or during peacetime service after December 31, 1946, and 
an organic disease of the nervous system including 
sensorineural hearing loss becomes manifest to a degree of 
ten percent within one year of termination of such service, 
such disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 
3.309 (1999).  Presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (1999).  

Service connection for impaired hearing shall be established 
when the thresholds for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz are 40 decibels or more; the 
thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).  
The Court has held that the provisions of 38 C.F.R. § 3.385 
prohibit the award of service connection for hearing loss 
where audiometric test scores are within the established 
limits.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993) citing 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

At his November 1993 physical examination for service 
separation, the veteran reported that he did not know whether 
he had ever experienced hearing loss.  On audiological 
evaluation, the veteran exhibited pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
5
LEFT
5
10
0
0
5

A June 9, 1994 naval audiological evaluation indicates that 
the veteran exhibited pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
25
10
20
20
LEFT
10
20
0
10
15

At his June 14, 1994 physical examination for service 
separation, the veteran again reported that he did not know 
if he had experienced hearing loss.  On audiological 
evaluation, the veteran exhibited pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
25
10
20
20
LEFT
10
20
0
10
15

Hearing loss was noted as a defect or diagnosis.  It was 
noted that additional testing would be conducted.  


On audiological evaluation on June 21, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
05
10
20
LEFT
10
10
05
15
10

At an April 1995 VA examination for compensation purposes, 
the veteran exhibited pure tone thresholds, in decibels, as 
follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
20
20
LEFT
15
15
15
20
20

Speech audiometry revealed speech recognition ability of 94 
percent in both ears.  The examiner commented that the 
veteran's bilateral hearing acuity was within normal limits.  

At the August 1996 hearing before a VA hearing officer, the 
veteran testified that he had served in the Navy as a jet 
mechanic and was exposed to jet engine noise.  He stated that 
he needed sounds to be loud in order to hear them.  He 
clarified that he had to look directly at individuals 
speaking to him in order to be able to follow conversations.  
A VA audiologist had informed the veteran that while he had 
lost approximately twenty percent of his hearing acuity, such 
hearing loss did not warrant VA compensation.  

At a September 1998 VA examination for compensation purposes, 
the veteran reported that he had to occasionally ask people 
to repeat what that they said to him.  On examination, the 
veteran exhibited pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
15
10
LEFT
20
20
15
15
20

Speech audiometry revealed speech recognition ability of 100 
percent in both ears.  The examiner commented that the 
veteran's bilateral hearing acuity was within normal limits.  

At the September 1999 hearing before the undersigned Member 
of the Board, the veteran reiterated that his military duties 
had included working on flight lines and exposure to jet 
engine noise.  He testified that he continued to have trouble 
with his bilateral hearing acuity.  The veteran related his 
current impaired hearing to his inservice noise exposure.  

The record contains no competent evidence establishing that 
the veteran manifested hearing loss disability for VA 
purposes during active service or at any time thereafter.  In 
the absence of evidence of current disability, there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The fact that hearing loss was suspected during 
service does not establish that there was a chronic condition 
or that such hearing loss reached the level of a disability 
for VA purposes.  See 38 C.F.R. § 3.385.

The veteran advances that the claimed disorder was 
precipitated by his inservice exposure to jet engine noise 
while on naval flight lines.  The veteran's claim is 
supported solely by the accredited representative's and his 
own testimony and statements on appeal.  The Court has held 
that lay assertions of medical causation do not constitute 
competent evidence to render a claim well-grounded.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  The Court has 
commented that:

Just as the BVA must point to a medical 
basis other than its own unsubstantiated 
opinion (Colvin [v. Derwinski, 1 Vet. 
App. 171, 175 (1991)]), the veteran 
cannot meet his initial burden by relying 
upon his own, or his representative's, 
opinions as to medical matters.  
Robinette v. Brown, 8 Vet. App. 69, 74 
(1995) citing Moray v. Brown, 5 Vet. App. 
211, 214 (1993).  

There is no indication that either the accredited 
representative or the veteran is a medical professional.  To 
the extent that the lay statements attempt to question a 
medical diagnosis or other clinical determinations as to the 
origins or existence of the claimed disorder, such statements 
may not be considered as competent evidence.  Further, the 
Court has clarified that statements as to what the veteran 
may have been told by a physician during or after service, 
standing alone, are insufficient to establish a medical 
diagnosis.  Warren v. Brown, 6 Vet. App. 4, 6 (1993).  

There is no competent evidence establishing that the veteran 
currently has hearing loss disability for VA purposes.  The 
veteran has not advanced that he sustained the claimed 
disorder in combat.  In light of this fact, the Board finds 
that the provisions of 38 U.S.C.A. § 1154 (West 1991) do not 
serve to advance his claim.  See Libertine v. Brown, 9 Vet. 
App. 521 (1996).  Therefore, the Board concludes that the 
veteran's claim for service connection is not well-grounded.  
Accordingly, the instant claim is denied.  38 U.S.C.A. § 5107 
(West 1991).  

At the merits stage, there is weighing and balancing of the 
evidence of record.  When addressing whether a claim is 
well-grounded, after establishing the competency of the 
evidence, the veracity of the evidence is accepted.  The 
doctrine of doubt is not applicable where a claim is not 
well-grounded as there is no evidence to weigh or balance.  

It is clear that the VA hearing officer and the undersigned 
Member of the Board explored the possibility of the existence 
of other relevant evidence.  As there is no such outstanding 
evidence, the provisions of 38 C.F.R.§ 3.103 (1999) have been 
met.  

The Board acknowledges that it has decided the current appeal 
on a different basis than did the RO.  When the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
veteran has been given adequate notice and opportunity to 
respond and, if not, whether he will be prejudiced thereby.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board 
concludes that he has not been prejudiced by the decision 
herein.  The veteran was denied by the RO.  The Board 
considered the same law and regulations.  The Board merely 
concludes that the veteran did not meet the initial threshold 
evidentiary requirements for a well-grounded claim.  The 
result is the same.  See Meyer v. Brown, 9 Vet. App. 425, 431 
(1996).




ORDER

The veteran's claim of entitlement to service connection for 
a chronic bilateral knee disorder is well-grounded.  Service 
connection for bilateral hearing loss disability is denied.  


REMAND

In his November 1999 written statement, Dr. Azer conveyed 
that he had treated the veteran since September 24, 1999.  
Only his November 1999 written statement and a November 19, 
1999 evaluation are of record.  At the September 1999 hearing 
before the undersigned Member of the Board, the veteran 
testified that he was treated for his knee complaints by Alex 
Leon, M.D.  Clinical documentation of such treatment is not 
of record.  In reviewing a similar factual scenario, the 
Court has held that the VA should obtain all relevant VA and 
private treatment records which could potentially be helpful 
in resolving the veteran's claim.  Murphy v. Derwinski, 1 
Vet. App. 78, 81-82 (1990).  Accordingly, this case is 
REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he provide information as to 
all post-service treatment of his 
bilateral knee disability, including the 
names and addresses of all treating 
physicians and medical facilities.  Upon 
receipt of the requested information and 
the appropriate releases, the RO should 
contact Drs. Samir N. Azer and Alex Leon 
and all other identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to their 
treatment of the veteran for 
incorporation into the record.  

2.  The RO should schedule a VA 
examination.  The claims file should be 
made available to the examiner.  The 
examiner should either confirm or reject 
the diagnoses of Osgood Schlatter disease 
and a tear of the meniscus.  Thereafter, 
the examiner should determine whether 
there is any relationship to service, 
including the inservice complaints.

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to allow for 
additional development of the record and due process of law.  
No inference should be drawn from it regarding the final 
disposition of the veteran's claim.  



		
	H. N. SCHWARTZ
Member, Board of Veterans' Appeals

 

